DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2022 has been entered. 

Response to Arguments
Applicant's arguments filed 01/07/2022 have been fully considered but they are not persuasive. 
In response Applicant’s arguments that Logan in view of Logan’3031 does not disclose the feature of wherein the machine learning model is trained to determine whether the trigger event occurred by mapping one or more patterns of the configuration setting indicating an occurrence of the trigger event with an aspect of the downhole device to be modified, and wherein the machine learning model is trained to continuously receive, in a control loop, the configuration setting to map the one or more patterns of the configuration setting indicating an occurrence of the trigger event with the aspect of the downhole device to be modified. Examiner respectfully disagrees. First of all, Examiner reconsiders a further review and interpretation of his prior arts, and the Examiner found out that there is a broadest reasonable interpretation regarding the rejection of the amended claims. Logan in view of Logan’3031 clearly teaches the same concept as presented by the Applicant. Logan discloses a system including an uphole processor and a tool drill string having a downhole device including a downhole processor (fig 2:42, par[0082], [0083]: Control system 42 may comprise one physical device or a plurality of devices configured to work independently or collectively to receive and/or transmit data using telemetry systems 46), the uphole processor (fig 1:32, par[0077]: Surface transceiver 26 may comprise or be in communication with a computer 32) comprising: a memory storing instructions (par[0078]: Computer 32 may comprise a data store for saving logged data); and the technically equivalent to the training engine may use a training data set of a corpus of configuration settings, such as the signal to noise ratios, well segment information, formation measurements, orientation changes, sensor measurements, and a corpus of corresponding desired transmission parameters (e.g., power output, output frequency, pulse width, etc.), etc. The one or more machine learning models may be trained to match patterns of the configuration setting indicating a trigger event occurred (e.g., satisfies a threshold) with a change in a transmission parameter to optimize telemetry as referring to the disclosure of the Applicant in his PG-pub specification par[0152]. Further, Logan discloses the surface transceiver 26 may then compare the EM and MP data sets, and determine whether the data sets are sufficiently similar to meet a predefined match threshold (par[0140]). In the concurrent confirmation mode, EM telemetry 46A and MP telemetry 46B are configured to transmit the same data roughly concurrently. The recipient of these two signals (e.g. surface equipment or an operator on the surface) can then decode them and compare the data transmitted by each of the telemetry systems 46. If the data matches, the recipient may take that as an indication that telemetry systems 46 are operating correctly. If the data do not match, then the recipient may attempt to correct its decoding methods or apparatus or may conclude that one or more of telemetry systems 46 is not operating correctly. In this way, a concurrent confirmation configuration profile may serve as a "system test" mode, or may offer additional redundancy when critical data is being transmitted, technically equivalent to the trigger event has occurred (par[0128]). Furthermore, Logan discloses when the EM and MP data sets do not match, and both EM and MP data sets are assigned the same high or medium confidence value, the surface transceiver 26 may select the data set having the highest detected signal-to-noise ratio. When the EM and MP data sets do not match and the MP and EM data sets are assigned different confidence values, the surface transceiver 26 may select the data set having the highest confidence value.  When both the EM and MP data sets are assigned a no confidence value, the surface transceiver 26 may output a "no data" signal indicating that neither data set is usable (par[0141]). Logan discloses a downhole system (e.g. 40, 40A, 50) may be caused to shift among the available modes in various ways.  These include: [0175] receiving a downlink command from surface equipment; [0176] receiving user input prior to deployment of the downhole system; [0177] automatically changing modes in response to detected drilling status; [0178] automatically changing modes in response to one or more measurements collected by sensors of the downhole system technically equivalent to ; [0179] automatically changing modes in response to the status of the downhole system (e.g. power availability, failure of a component, activation or deactivation of one or more sub-systems of the downhole system--for example, an EM telemetry system, an MP telemetry system etc.). Logan discloses configuration profiles are used to facilitate specifying the particular characteristics of different operating modes and to facilitate switching among two or more different modes. A configuration profile comprises information that may be stored electronically, wherein the  configuration profiles may configure many aspects of the operation of apparatus 50.  The operation of apparatus 50 may then be changed by switching from one configuration profile to another. In some embodiments a configuration profile comprises separate sets of instructions and/or data for each of a plurality of controllers. Each controller may operate as determined by the corresponding set of instructions and/or data technically equivalent to the configuration setting to map the one or more patterns of the configuration setting indicating an occurrence of the trigger event with the aspect of the downhole device to be modified (par[0198]). Furthermore, Logan discloses different configuration profiles may respectively configure apparatus 50 to operate in: 1) an MP-only telemetry mode, wherein only the MP telemetry unit 85 is used to send telemetry signals via mud pulses; 2) an EM-only telemetry mode, wherein only EM telemetry unit 75 is used to send telemetry signals via EM signals; 3) a concurrent shared telemetry mode wherein both EM and MP telemetry units 75, 85 are used concurrently to transmit data (par[0200], [0201]). Logan discloses in figure 7 the Telemetry system 40 may also, or alternatively, be configured to continue in a control loop to assess sensor readings and control signals and change current configuration profiles in response, and providing a continuous updating of the different patterns of the configuration setting by implementing  a set of configuration profiles may be loaded for each job. The number of configuration profiles loaded into system 50 for any particular job may depend on the expected operations the rig will perform during the job.  Once the operator determines which configuration profiles should form the set of configuration profiles to be downloaded onto the telemetry apparatus 50, a download program on the download computer may be run to download the selected configuration profiles into apparatus 50 technically equivalent to the machine learning model is trained to continuously receive, in a control loop, the configuration setting to map the one or more patterns of the configuration setting indicating an occurrence of the trigger event with the aspect of the downhole device to be modified (par[0210]).
Therefore, Examiner maintains his rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the aspect" in line 1. It is unclear and indefinite to which aspect is referring to? Is it the aspect of the downhole device in relation to mapping patterns of the configuration setting indicating an occurrence of the trigger event? Or is it the aspect of the downhole device in relation to transmitting the downlink message after determining the occurrence of the trigger event?
Claim 18 recites the limitation "the aspect" in line 1. It is unclear and indefinite to which aspect is referring too? Is it the aspect of the downhole device in relation to mapping patterns of the configuration setting indicating an occurrence of the trigger event? Or is it the aspect of the downhole device in relation to transmitting the downlink message after determining the occurrence of the trigger event?

Drawings
The drawings are objected to under 37 CFR 1.83(a) because figures 2A, 3, 5 and 6 fail to have proper labels for all the rectangular boxes 100, 108 and 122-130 and circular boxes such as 220a-c, 218a-c and 236a-c as required by 37 CFR 1.83(a), and as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-2, 6-8, 11-12 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Logan et al. (US2016/0003035A1) hereafter Logan, in view of Logan et al. (US2019/0353031A1) hereafter Logan’3031.
Regarding claim 1, Logan discloses a system including an uphole processor and a tool drill string having a downhole device including a downhole processor (fig 2:42, par[0082], [0083]: Control system 42 may comprise one physical device or a plurality of devices configured to work independently or collectively to receive and/or transmit data using telemetry systems 46), the uphole processor (fig 1:32, par[0077]: Surface transceiver 26 may comprise or be in communication with a computer 32) comprising:
a memory storing instructions (par[0078]: Computer 32 may comprise a data store for saving logged data); and 
the uphole processor configured to execute the instructions to:
determine a configuration setting of the system (fig 7:314, par[0198], [0200], [0214]: The configuration profiles technically equivalent to the configuration settings are used to facilitate specifying the particular characteristics of different operating modes and to facilitate switching among two or more different modes. The different configuration profiles may respectively configure apparatus 50 to operate in: 1) an MP-only telemetry mode, wherein only the MP telemetry unit 85 is used to send telemetry signals via mud pulses; 2) an EM-only telemetry mode, wherein only EM telemetry unit 75 is used to send telemetry signals via EM signals; 3) a concurrent shared telemetry mode wherein both EM and MP telemetry units 75, 85);
determine, using a machine learning model (par[0131], [0132]: wherein the concurrent confirmation mode is technically equivalent to a machine learning model), whether the configuration setting indicates a trigger event has occurred (par[0128]: The concurrent confirmation mode permits surface equipment (e.g. surface transceiver 26) or operators to compare the same data that has been transmitted by both telemetry units 46A, 46B or 75, 85 and which can be received and compared to each other at surface, technically equivalent to the training engine may use a training data set of a corpus of configuration settings, such as the signal to noise ratios, well segment information, formation measurements, orientation changes, sensor measurements, and a corpus of corresponding desired transmission parameters (e.g., power output, output frequency, pulse width, etc.), etc. The one or more machine learning models may be trained to match patterns of the configuration setting indicating a trigger event occurred (e.g., satisfies a threshold) with a change in a transmission parameter to optimize telemetry as referring to the disclosure of the Applicant in his PG-pub specification par[0152]), wherein the machine learning model is trained to determine whether the trigger event occurred by mapping one or more patterns of the configuration setting indicating an occurrence of the trigger event (par[0128]: In the concurrent confirmation mode, EM telemetry 46A and MP telemetry 46B are configured to transmit the same data roughly concurrently. The recipient of these two signals (e.g. surface equipment or an operator on the surface) can then decode them and compare the data transmitted by each of the telemetry systems 46. If the data matches, the recipient may take that as an indication that telemetry systems 46 are operating correctly.  If the data do not match, then the recipient may attempt to correct its decoding methods or apparatus or may conclude that one or more of telemetry systems 46 is not operating correctly, technically equivalent to the trigger event has occurred) with an aspect of the downhole device to be modified (par[0198]: the  configuration profiles may configure many aspects of the operation of apparatus 50.  The operation of apparatus 50 may then be changed by switching from one configuration profile to another. In some embodiments a configuration profile comprises separate sets of instructions and/or data for each of a plurality of controllers. Each controller may operate as determined by the corresponding set of instructions and/or data), and wherein the machine learning model is trained to continuously receive, in a control loop, the configuration setting to map the one or more patterns of the configuration setting indicating an occurrence of the trigger event with the aspect of the downhole device to be modified (par[0200], [0201], [0210]: in figure 7 the Telemetry system 40 may also, or alternatively, be configured to continue in a control loop to assess sensor readings and control signals and change current configuration profiles in response, and providing a continuous updating of the different patterns of the configuration setting by implementing  a set of configuration profiles may be loaded for each job. The number of configuration profiles loaded into system 50 for any particular job may depend on the expected operations the rig will perform during the job.  Once the operator determines which configuration profiles should form the set of configuration profiles to be downloaded onto the telemetry apparatus 50, a download program on the download computer may be run to download the selected configuration profiles into apparatus 50. different configuration profiles may respectively configure apparatus 50 to operate in: 1) an MP-only telemetry mode, wherein only the MP telemetry unit 85 is used to send telemetry signals via mud pulses; 2) an EM-only telemetry mode, wherein only EM telemetry unit 75 is used to send telemetry signals via EM signals; 3) a concurrent shared telemetry mode); and
responsive to determining the trigger event has occurred, transmit a downlink message to the downhole processor to modify the aspect of the downhole device (fig 7:324/ fig 7:330, par[0216], [0218]: If the received control signal encodes instructions to add, delete or alter a configuration profile (which may include adding, deleting or altering the change conditions associated with any given configuration profile), The method 310 proceeds on to block 324 where those additions, deletions or alterations are incorporated by telemetry system 40. If it does then method 310 moves on to block 330, where the currently active configuration profile is changed to the one indicated by the control signal).
Logan does not explicitly disclose a tool drill string having a downhole device including a downhole processor; and the uphole processor communicatively coupled to the downhole processor.
Logan’3031 discloses a tool drill string having a downhole device including a downhole processor (fig 2:28, par[0066]: Telemetry receiver 28 may optionally process received signals in various ways.  For example, a telemetry receiver 28 may extract data from received signals and deliver the data to surface equipment 45 in digital form.  In some embodiments telemetry receiver 28 extracts data and error detection and/or error correction codes from received telemetry signals and processes the extracted data with the error detection and/or error correction codes to detect and/or correct errors in the data); an uphole processor (fig 1A:200, par[0105]: wherein the computing system 200 is technically equivalent to the uphole processor) comprising: the uphole processor communicatively coupled to the downhole processor (par[0105]: The sonic log data 155 of the horizontal section 115 and the second sonic log data 170 of the vertical wellbore 130 may be received at a computing system 200 at a location on a surface 175 (e.g., a location 180) by a wired connection, a wireless connection, a combination of a wired connection and a wireless connection, or practically any communication or transmission methodology known in the art).
One of ordinary skill in the art would be aware of both the Logan and the Logan’3031 references since both pertain to the field of downhole systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Logan to implement the feature of communicating between uphole and downhole processors as disclosed by Logan’3031 to gain the functionality of providing telemetry information may be used by a drill rig crew to make decisions about controlling and steering the drill bit to optimize the drilling speed and trajectory based on numerous factors, including legal boundaries, locations of existing wells, formation properties, hydrocarbon size and location.

Regarding claim 2, Logan in view of Logan’3031 discloses the system wherein:
determining the configuration setting of the system further comprises receiving a wireless signal from the downhole processor while the downhole device is disposed within a drill pipe inserted in a well borehole (Logan’3031 par[0036], [0037]: EM telemetry receiver 28 may be connected to surface equipment by way of wired drill pipe, a high speed downhole data communication system (e.g. VAST.TM.  or XACT.TM.), an acoustic telemetry system or the like. Where data communication between surface equipment and EM telemetry receiver 28 is provided by a system supported by a drill string, EM telemetry receiver 28 is optionally removably attached to the drill string)).
determining whether the configuration setting indicates the trigger event has occurred further comprises determining whether a signal to noise ratio (SNR) of the wireless signal is below a threshold SNR or is above the threshold SNR (Logan’3031 par[0132]: If transmissions 65 from a particular downhole tool 13 starts becoming unreliable (e.g. the SNR decreases to a level that is lower than desired or the received signal strength falls below some threshold)),
responsive to determining the SNR of the wireless signal is below the threshold SNR, transmitting the downlink message to the downhole processor to increase electromagnetic power output or change frequency (Logan’3031par[0132]: If transmissions 65 from a particular downhole tool 13 starts becoming unreliable (e.g. the SNR decreases to a level that is lower than desired or the received signal strength falls below some threshold), then the downhole tool may be reconfigured to change parameters of the transmissions 65, for example, by increasing power, decreasing frequency, shifting to use more cycles per bit transmitted, or the like), and
responsive to determining the SNR of the wireless signal is above the threshold SNR (Logan’3031 par[0133]: If the SNR for transmissions from a particular downhole tool 13 is above a threshold), transmitting the downlink message to the downhole processor to decrease electromagnetic power output or change frequency (Logan’3031 par[0133]: If the SNR for transmissions from a particular downhole tool 13 is above a threshold, then the downhole tool 13 is optionally configured to transmit EM telemetry signals in a way that increases data rate (e.g. by switching to a higher frequency of data transmission and/or reducing cycles/bit) and/or decreases power consumption (e.g. by reducing current and/or voltage of the transmitted signals and/or by shifting to an encoding method that transmits more bits at a reduced power per bit)).

Regarding claim 6, Logan in view of Logan’3031 discloses the system wherein the downlink message comprises an electromagnetic signal (Logan fig 2:46A, par[0081]: telemetry systems 46 comprise one or more EM telemetry systems 46A and one or more MP telemetry systems 46B.  Control system 42 receives sensor data from sensor system(s) 44 and provides all or part of the received data to one or more of the telemetry systems 46 for transmission) or the downlink message comprises a mud pulse signal (Logan fig 2:46B, par[0081]: telemetry systems 46 comprise one or more EM telemetry systems 46A and one or more MP telemetry systems 46B.  Control system 42 receives sensor data from sensor system(s) 44 and provides all or part of the received data to one or more of the telemetry systems 46 for transmission).

Regarding claim 7, Logan in view of Logan’3031 discloses the system wherein the aspect of the downhole device comprises one or more measurements, parameters, or both in a telemetry sequence (Logan fig 2:44, par[0080]: Sensor system 44 may comprise a plurality of sensors. The sensors may be any sensors known in the art or later developed and could include, for example, one or more of: shock sensors, RPM sensors, flow sensors, direction and inclination sensors, accelerometers, magnetometers, gamma logging sensors, pressure sensors, resistivity sensors, temperature sensors, fluid property sensors, neutron sensors, and the like).

Regarding claim 8, Logan in view of Logan’3031 discloses the system wherein the aspect of the downhole device comprises one or more settings of a:
rotary steerable system (Logan par[0005], [0094]: The BHA may comprise elements such as: apparatus for steering the direction of the drilling (e.g. a steerable downhole mud motor or rotary steerable system). The sensors include flow switch sensor 54, which detects the status of the drilling fluid flow switch in the BHA, RPM gyro sensor 56, which detects rotation speed of the BHA and gyroscopic information, and shock sensor 58, which may detect shock forces encountered by the BHA in three-dimensions), resistivity tool, azimuthal gamma tool, sensor, or some combination thereof, and
the one or more settings comprise a data density, a resolution, a sensitivity, or some combination thereof (Logan par[0154]: while a first telemetry subsystem (e.g. a MP subsystem) can transmit toolface data at a high rate, then high resolution toolface data may be transmitted using the first telemetry subsystem. If the available data rate drops below a threshold then the high resolution toolface data may be split, some bits of the toolface data may be transmitted using the first telemetry subsystem and other bits of the toolface data may be sent using a second telemetry subsystem).

Regarding claim 11, Logan discloses a method for a system using an uphole processor and a tool drill string having a downhole device (fig 2:42, par[0082], [0083]: Control system 42 may comprise one physical device or a plurality of devices configured to work independently or collectively to receive and/or transmit data using telemetry systems 46), the method comprising:
determining a configuration setting of the system (fig 7:314, par[0198], [0200], [0214]: The configuration profiles technically equivalent to the configuration settings are used to facilitate specifying the particular characteristics of different operating modes and to facilitate switching among two or more different modes. The different configuration profiles may respectively configure apparatus 50 to operate in: 1) an MP-only telemetry mode, wherein only the MP telemetry unit 85 is used to send telemetry signals via mud pulses; 2) an EM-only telemetry mode, wherein only EM telemetry unit 75 is used to send telemetry signals via EM signals; 3) a concurrent shared telemetry mode wherein both EM and MP telemetry units 75, 85);
determining, using a machine learning model (par[0131], [0132]: wherein the concurrent confirmation mode is technically equivalent to a machine learning model), whether the configuration setting indicates a trigger event has occurred (fig 7:320, par[0216]: The trigger event is technically equivalent to the change conditions not satisfied), wherein the machine learning model is trained to determine whether the trigger event occurred by mapping one or more patterns of the configuration setting indicating an occurrence of the trigger event (par[0128]: In the concurrent confirmation mode, EM telemetry 46A and MP telemetry 46B are configured to transmit the same data roughly concurrently. The recipient of these two signals (e.g. surface equipment or an operator on the surface) can then decode them and compare the data transmitted by each of the telemetry systems 46. If the data matches, the recipient may take that as an indication that telemetry systems 46 are operating correctly.  If the data do not match, then the recipient may attempt to correct its decoding methods or apparatus or may conclude that one or more of telemetry systems 46 is not operating correctly, technically equivalent to the trigger event has occurred) with an aspect of the downhole device to be modified (par[0198]: the  configuration profiles may configure many aspects of the operation of apparatus 50.  The operation of apparatus 50 may then be changed by switching from one configuration profile to another. In some embodiments a configuration profile comprises separate sets of instructions and/or data for each of a plurality of controllers. Each controller may operate as determined by the corresponding set of instructions and/or data), and wherein the machine learning model is trained to continuously receive, in a control loop, the configuration setting to map the one or more patterns of the configuration setting indicating an occurrence of the trigger event with the aspect of the downhole device to be modified (par[0200], [0201], [0210]: in figure 7 the Telemetry system 40 may also, or alternatively, be configured to continue in a control loop to assess sensor readings and control signals and change current configuration profiles in response, and providing a continuous updating of the different patterns of the configuration setting by implementing  a set of configuration profiles may be loaded for each job. The number of configuration profiles loaded into system 50 for any particular job may depend on the expected operations the rig will perform during the job.  Once the operator determines which configuration profiles should form the set of configuration profiles to be downloaded onto the telemetry apparatus 50, a download program on the download computer may be run to download the selected configuration profiles into apparatus 50. different configuration profiles may respectively configure apparatus 50 to operate in: 1) an MP-only telemetry mode, wherein only the MP telemetry unit 85 is used to send telemetry signals via mud pulses; 2) an EM-only telemetry mode, wherein only EM telemetry unit 75 is used to send telemetry signals via EM signals; 3) a concurrent shared telemetry mode); and
responsive to determining the trigger event has occurred, transmit a downlink message to the downhole processor to modify an aspect of the downhole device (fig 7:324/ fig 7:330, par[0216], [0218]: If the received control signal encodes instructions to add, delete or alter a configuration profile (which may include adding, deleting or altering the change conditions associated with any given configuration profile), The method 310 proceeds on to block 324 where those additions, deletions or alterations are incorporated by telemetry system 40. If it does then method 310 moves on to block 330, where the currently active configuration profile is changed to the one indicated by the control signal).
Logan does not explicitly disclose Logan does not explicitly disclose a tool drill string having a downhole device including a downhole processor.
Logan’3031 discloses a tool drill string having a downhole device including a downhole processor (fig 2:28, par[0066]: Telemetry receiver 28 may optionally process received signals in various ways.  For example, a telemetry receiver 28 may extract data from received signals and deliver the data to surface equipment 45 in digital form.  In some embodiments, telemetry receiver 28 extracts data and error detection and/or error correction codes from received telemetry signals and processes the extracted data with the error detection and/or error correction codes to detect and/or correct errors in the data).
One of ordinary skill in the art would be aware of both the Logan and the Logan’3031 references since both pertain to the field of downhole systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Logan to implement the feature of communicating between uphole and downhole processors as disclosed by Logan’3031 to gain the functionality of providing telemetry information may be used by a drill rig crew to make decisions about controlling and steering the drill bit to optimize the drilling speed and trajectory based on numerous factors, including legal boundaries, locations of existing wells, formation properties, hydrocarbon size and location.

Regarding claim 12, Logan in view of Logan’3031 discloses the method wherein:
determining the configuration setting of the system further comprises receiving a wireless signal from the downhole processor while the downhole device is disposed within a drill pipe inserted in a well borehole (Logan fig 5:85, par[0110], [0135]: For transmissions made in the concurrent confirmation mode and referring to FIG. 14, the surface transceiver 26 and computer 32 may process and decode each EM and MP telemetry signal into their respective measurement data sets),
determining whether the configuration setting indicates the trigger event has occurred further comprises determining whether a signal to noise ratio (SNR) of the wireless signal is below a threshold SNR or is above the threshold SNR (Logan’3031 par[0132]: If transmissions 65 from a particular downhole tool 13 starts becoming unreliable (e.g. the SNR decreases to a level that is lower than desired or the received signal strength falls below some threshold)),
responsive to determining the SNR of the wireless signal is below the threshold SNR, transmitting the downlink message to the downhole processor to increase electromagnetic power output or change frequency (Logan’3031 par[0132]: If transmissions 65 from a particular downhole tool 13 starts becoming unreliable (e.g. the SNR decreases to a level that is lower than desired or the received signal strength falls below some threshold), then the downhole tool may be reconfigured to change parameters of the transmissions 65, for example, by increasing power, decreasing frequency, shifting to use more cycles per bit transmitted, or the like), and
responsive to determining the SNR of the wireless signal is above the threshold SNR (Logan’3031 par[0133]: If the SNR for transmissions from a particular downhole tool 13 is above a threshold), transmitting the downlink message to the downhole processor to decrease electromagnetic power output or change frequency (Logan’3031 par[0133]: If the SNR for transmissions from a particular downhole tool 13 is above a threshold, then the downhole tool 13 is optionally configured to transmit EM telemetry signals in a way that increases data rate (e.g. by switching to a higher frequency of data transmission and/or reducing cycles/bit) and/or decreases power consumption (e.g. by reducing current and/or voltage of the transmitted signals and/or by shifting to an encoding method that transmits more bits at a reduced power per bit)).

Regarding claim 16, Logan in view of Logan’3031 discloses the method wherein the wireless signal comprises an electromagnetic signal (Logan fig 2:46A, par[0081]: telemetry systems 46 comprise one or more EM telemetry systems 46A and one or more MP telemetry systems 46B.  Control system 42 receives sensor data from sensor system(s) 44 and provides all or part of the received data to one or more of the telemetry systems 46 for transmission) or the signal comprises a mud pulse signal (Logan fig 2:46B, par[0081]: telemetry systems 46 comprise one or more EM telemetry systems 46A and one or more MP telemetry systems 46B.  Control system 42 receives sensor data from sensor system(s) 44 and provides all or part of the received data to one or more of the telemetry systems 46 for transmission).

Regarding claim 17, Logan in view of Logan’3031 discloses the method wherein the aspect of the downhole device comprises one or more measurements, parameters, or both in a telemetry sequence (Logan fig 2:44, par[0080]: Sensor system 44 may comprise a plurality of sensors. The sensors may be any sensors known in the art or later developed and could include, for example, one or more of: shock sensors, RPM sensors, flow sensors, direction and inclination sensors, accelerometers, magnetometers, gamma logging sensors, pressure sensors, resistivity sensors, temperature sensors, fluid property sensors, neutron sensors, and the like).

Regarding claim 18, Logan in view of Logan’3031 discloses the method wherein the aspect of the downhole device comprises one or more settings of a:
rotary steerable system (Logan par[0005], [0094]: The BHA may comprise elements such as: apparatus for steering the direction of the drilling (e.g. a steerable downhole mud motor or rotary steerable system). The sensors include flow switch sensor 54, which detects the status of the drilling fluid flow switch in the BHA, RPM gyro sensor 56, which detects rotation speed of the BHA and gyroscopic information, and shock sensor 58, which may detect shock forces encountered by the BHA in three-dimensions), resistivity tool, azimuthal gamma tool, sensor, or some combination thereof, and
the one or more settings comprise a data density, a resolution, a sensitivity, or some combination thereof (Logan par[0154]: while a first telemetry subsystem (e.g. a MP subsystem) can transmit toolface data at a high rate, then high resolution toolface data may be transmitted using the first telemetry subsystem. If the available data rate drops below a threshold then the high resolution toolface data may be split, some bits of the toolface data may be transmitted using the first telemetry subsystem and other bits of the toolface data may be sent using a second telemetry subsystem).

Regarding claim 19, Logan discloses a tangible, non-transitory computer-readable medium storing instructions that, when executed, cause a processing device to:
determine a configuration setting of a system (fig 7:314, par[0198], [0200], [0214]: The configuration profiles technically equivalent to the configuration settings are used to facilitate specifying the particular characteristics of different operating modes and to facilitate switching among two or more different modes. The different configuration profiles may respectively configure apparatus 50 to operate in: 1) an MP-only telemetry mode, wherein only the MP telemetry unit 85 is used to send telemetry signals via mud pulses; 2) an EM-only telemetry mode, wherein only EM telemetry unit 75 is used to send telemetry signals via EM signals; 3) a concurrent shared telemetry mode wherein both EM and MP telemetry units 75, 85) comprising the processing device, and a tool drill string including a downhole device (fig 2:42, par[0082], [0083]: Control system 42 may comprise one physical device or a plurality of devices configured to work independently or collectively to receive and/or transmit data using telemetry systems 46);
determine, using a machine learning model (par[0131], [0132]: wherein the concurrent confirmation mode is technically equivalent to a machine learning model), whether the configuration setting indicates a trigger event has occurred (par[0128]: The concurrent confirmation mode permits surface equipment (e.g. surface transceiver 26) or operators to compare the same data that has been transmitted by both telemetry units 46A, 46B or 75, 85 and which can be received and compared to each other at surface, technically equivalent to the training engine may use a training data set of a corpus of configuration settings, such as the signal to noise ratios, well segment information, formation measurements, orientation changes, sensor measurements, and a corpus of corresponding desired transmission parameters (e.g., power output, output frequency, pulse width, etc.), etc. The one or more machine learning models may be trained to match patterns of the configuration setting indicating a trigger event occurred (e.g., satisfies a threshold) with a change in a transmission parameter to optimize telemetry as referring to the disclosure of the Applicant in his PG-pub specification par[0152]), wherein the machine learning model is trained to determine whether the trigger event occurred by mapping one or more patterns of the configuration setting indicating an occurrence of the trigger event (par[0128]: In the concurrent confirmation mode, EM telemetry 46A and MP telemetry 46B are configured to transmit the same data roughly concurrently. The recipient of these two signals (e.g. surface equipment or an operator on the surface) can then decode them and compare the data transmitted by each of the telemetry systems 46. If the data matches, the recipient may take that as an indication that telemetry systems 46 are operating correctly.  If the data do not match, then the recipient may attempt to correct its decoding methods or apparatus or may conclude that one or more of telemetry systems 46 is not operating correctly, technically equivalent to the trigger event has occurred) with an aspect of the downhole device to be modified (par[0198]: the  configuration profiles may configure many aspects of the operation of apparatus 50.  The operation of apparatus 50 may then be changed by switching from one configuration profile to another. In some embodiments a configuration profile comprises separate sets of instructions and/or data for each of a plurality of controllers. Each controller may operate as determined by the corresponding set of instructions and/or data), and wherein the machine learning model is trained to continuously receive, in a control loop, the configuration setting to map the one or more patterns of the configuration setting indicating an occurrence of the trigger event with the aspect of the downhole device to be modified (par[0200], [0201], [0210]: in figure 7 the Telemetry system 40 may also, or alternatively, be configured to continue in a control loop to assess sensor readings and control signals and change current configuration profiles in response, and providing a continuous updating of the different patterns of the configuration setting by implementing  a set of configuration profiles may be loaded for each job. The number of configuration profiles loaded into system 50 for any particular job may depend on the expected operations the rig will perform during the job.  Once the operator determines which configuration profiles should form the set of configuration profiles to be downloaded onto the telemetry apparatus 50, a download program on the download computer may be run to download the selected configuration profiles into apparatus 50. different configuration profiles may respectively configure apparatus 50 to operate in: 1) an MP-only telemetry mode, wherein only the MP telemetry unit 85 is used to send telemetry signals via mud pulses; 2) an EM-only telemetry mode, wherein only EM telemetry unit 75 is used to send telemetry signals via EM signals; 3) a concurrent shared telemetry mode); and
responsive to determining the trigger event has occurred, transmit a downlink message to the downhole processor to modify an aspect of the downhole device (fig 7:324/ fig 7:330, par[0216], [0218]: If the received control signal encodes instructions to add, delete or alter a configuration profile (which may include adding, deleting or altering the change conditions associated with any given configuration profile), The method 310 proceeds on to block 324 where those additions, deletions or alterations are incorporated by telemetry system 40. If it does then method 310 moves on to block 330, where the currently active configuration profile is changed to the one indicated by the control signal).
Logan does not explicitly disclose Logan does not explicitly disclose a tool drill string having a downhole device including a downhole processor, wherein the downhole device is disposed within a drill pipe in a well borehole.
Logan’3031 discloses a tool drill string having a downhole device including a downhole processor (fig 2:28, par[0066]: Telemetry receiver 28 may optionally process received signals in various ways.  For example, a telemetry receiver 28 may extract data from received signals and deliver the data to surface equipment 45 in digital form.  In some embodiments, telemetry receiver 28 extracts data and error detection and/or error correction codes from received telemetry signals and processes the extracted data with the error detection and/or error correction codes to detect and/or correct errors in the data), wherein the downhole device is disposed within a drill pipe in a well borehole (par[0036], [0037]: EM telemetry receiver 28 may be connected to surface equipment by way of wired drill pipe, a high speed downhole data communication system (e.g. VAST.TM.  or XACT.TM.), an acoustic telemetry system or the like. Where data communication between surface equipment and EM telemetry receiver 28 is provided by a system supported by a drill string, EM telemetry receiver 28 is optionally removably attached to the drill string).
One of ordinary skill in the art would be aware of both the Logan and the Logan’3031 references since both pertain to the field of downhole systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Logan to implement the feature of communicating between uphole and downhole processors as disclosed by Logan’3031 to gain the functionality of providing telemetry information may be used by a drill rig crew to make decisions about controlling and steering the drill bit to optimize the drilling speed and trajectory based on numerous factors, including legal boundaries, locations of existing wells, formation properties, hydrocarbon size and location.

Regarding claim 20, Logan in view of Logan’3031 discloses the computer-readable medium wherein:
determining the configuration setting of the system further comprises receiving a wireless signal from the downhole processor while the downhole device is disposed within a drill pipe inserted in a well borehole (Logan fig 5:85, par[0110], [0135]: For transmissions made in the concurrent confirmation mode and referring to FIG. 14, the surface transceiver 26 and computer 32 may process and decode each EM and MP telemetry signal into their respective measurement data sets),
determining whether the configuration setting indicates the trigger event has occurred further comprises determining whether a signal to noise ratio (SNR) of the wireless signal is below a threshold SNR or is above the threshold SNR (Logan’3031 par[0132]: If transmissions 65 from a particular downhole tool 13 starts becoming unreliable (e.g. the SNR decreases to a level that is lower than desired or the received signal strength falls below some threshold)),
responsive to determining the SNR of the wireless signal is below the threshold SNR, transmitting the downlink message to the downhole processor to increase electromagnetic power output or change frequency (Logan’3031 par[0132]: If transmissions 65 from a particular downhole tool 13 starts becoming unreliable (e.g. the SNR decreases to a level that is lower than desired or the received signal strength falls below some threshold), then the downhole tool may be reconfigured to change parameters of the transmissions 65, for example, by increasing power, decreasing frequency, shifting to use more cycles per bit transmitted, or the like), and
responsive to determining the SNR of the wireless signal is above the threshold SNR (Logan’3031 par[0133]: If the SNR for transmissions from a particular downhole tool 13 is above a threshold), transmitting the downlink message to the downhole processor to decrease electromagnetic power output or change frequency (Logan’3031 par[0133]: If the SNR for transmissions from a particular downhole tool 13 is above a threshold, then the downhole tool 13 is optionally configured to transmit EM telemetry signals in a way that increases data rate (e.g. by switching to a higher frequency of data transmission and/or reducing cycles/bit) and/or decreases power consumption (e.g. by reducing current and/or voltage of the transmitted signals and/or by shifting to an encoding method that transmits more bits at a reduced power per bit)).

2.	Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Logan in view of Logan’3031, and further in view of Horne (US2020/0319360A1).
Regarding claim 3, Logan in view of Logan’3031 discloses the system wherein:
determining the configuration setting of the system further comprises determining a configuration of a well segment in which the downhole device is located (Logan fig 5:185, par[0110]: The MP telemetry unit 85 comprises a rotor and stator assembly 150 and a pulser assembly 152 both of which are axially located inside a drill collar 155 with an annular gap therebetween to allow mud to flow through the gap).
Logan in view of Logan’3031 does not explicitly disclose the system wherein: determining whether the configuration setting indicates the trigger event has occurred further comprises determining whether the downhole device is located in a vertical well segment, a curved well segment, or a lateral well segment, and responsive to determining the trigger event has occurred, transmitting the downlink message to the downhole processor to cause the downhole processor to transmit wireless signals with modified data densities.
Horne discloses the system wherein: determining whether the configuration setting indicates the trigger event has occurred further comprises determining whether the downhole device is located in a vertical well segment (Horne fig 5:505, par[0138]), a curved well segment, or a lateral well segment, and
responsive to determining the trigger event has occurred, transmitting the downlink message to the downhole processor to cause the downhole processor to transmit wireless signals with modified data densities (Horne fig 5:520, par[0098], [0138]: The density log data of the horizontal section, the second density log data of the vertical wellbore, or any combination thereof may be modified in the respective density logging tool in some embodiments.  The density log data of the horizontal section, the second density log data of the vertical wellbore, or any combination thereof may be modified after it leaves the respective density logging tool in some embodiments.  The density log data of the horizontal section, the second density log data of the vertical wellbore, or any combination thereof may be modified in the respective density logging tool and after it leaves the respective density logging tool in some embodiments).
One of ordinary skill in the art would be aware of the Logan, Logan’3031 and Horne references since all pertain to the field of downhole systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Logan to implement the feature of data densities as disclosed by Horne to gain the functionality of providing the ability to define, at high granularity, the location of rock and fluid property changes in the subsurface is crucial to our ability to make the most appropriate decisions for purchasing materials, operating safely, and successfully completing projects by a computer processing of collected data that includes data conditioning methods such as deghosting, noise attenuation, spectral enhancement, etc.), velocity estimation (e.g., semblance analysis, tomography, etc.), and seismic imaging (e.g., time migration, depth migration, reverse time migration.

Regarding claim 13, Logan in view of Logan’3031 discloses the method wherein:
determining the configuration setting of the system further comprises determining a configuration of a well segment in which the downhole device is located (Logan fig 5:185, par[0110]: The MP telemetry unit 85 comprises a rotor and stator assembly 150 and a pulser assembly 152 both of which are axially located inside a drill collar 155 with an annular gap therebetween to allow mud to flow through the gap).
Logan in view of Logan’3031 does not explicitly disclose the system wherein: determining whether the configuration setting indicates the trigger event has occurred further comprises determining whether the downhole device is located in a vertical well segment, a curved well segment, or a lateral well segment, and responsive to determining the trigger event has occurred, transmitting the downlink message to the downhole processor to cause the downhole processor to transmit wireless signals with modified data densities.
Horne discloses the system wherein: determining whether the configuration setting indicates the trigger event has occurred further comprises determining whether the downhole device is located in a vertical well segment (Horne fig 5:505, par[0138]), a curved well segment, or a lateral well segment, and
responsive to determining the trigger event has occurred, transmitting the downlink message to the downhole processor to cause the downhole processor to transmit wireless signals with modified data densities (Horne fig 5:520, par[0098], [0138]: The density log data of the horizontal section, the second density log data of the vertical wellbore, or any combination thereof may be modified in the respective density logging tool in some embodiments.  The density log data of the horizontal section, the second density log data of the vertical wellbore, or any combination thereof may be modified after it leaves the respective density logging tool in some embodiments.  The density log data of the horizontal section, the second density log data of the vertical wellbore, or any combination thereof may be modified in the respective density logging tool and after it leaves the respective density logging tool in some embodiments).
One of ordinary skill in the art would be aware of the Logan, Logan’3031 and Horne references since all pertain to the field of downhole systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Logan to implement the feature of data densities as disclosed by Horne to gain the functionality of providing the ability to define, at high granularity, the location of rock and fluid property changes in the subsurface is crucial to our ability to make the most appropriate decisions for purchasing materials, operating safely, and successfully completing projects by a computer processing of collected data that includes data conditioning methods such as deghosting, noise attenuation, spectral enhancement, etc.), velocity estimation (e.g., semblance analysis, tomography, etc.), and seismic imaging (e.g., time migration, depth migration, reverse time migration.

3.	Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Logan in view of Logan’3031, and further in view of San Martin et al. (US2017/0111112A1) hereafter San Martin.
Regarding claim 4, Logan in view of Logan’3031 discloses the system wherein:
determining the configuration setting of the system further comprises receiving a wireless signal comprising a formation measurement (Logan par[0189] and fig 7:314, par[0214]: a first mode EM telemetry 46A and MP telemetry 46B are both active and available for transmission. The first mode may be a `concurrent shared` mode in which EM telemetry 46A is configured to transmit the most recent measurements from direction and inclination system 62, together with measurements from one or more of the remaining sensors. When a sensor reading is taken, the method goes to block 314 and receives the sensor reading),
determining whether the configuration setting indicates the trigger event has occurred further comprises determining whether the formation measurement satisfies a threshold measurement (Logan par[0035], [0140], [0192] and fig 7:316, par[0214]: Control system 42 may, in response to certain sensor readings disable or suspend operation of one or more telemetry systems.  For example the system may include a sensor connected to measure current of an EM signal.  If the current exceeds a threshold then the EM system may be shut down or placed in a non-transmitting mode.).
Logan in view of Logan’3031 does not explicitly disclose the system wherein responsive to determining the formation measurement satisfies the threshold measurement, transmitting the downlink message to the downhole processor to cause the downhole processor to transmit wireless signals with modified data densities.
San Martin discloses the system wherein responsive to determining the formation measurement satisfies the threshold measurement, transmitting the downlink message to the downhole processor to cause the downhole processor to transmit wireless signals with modified data densities (par[0062]: At decision block 410, the gravitational field measurements as a function of position obtained at block 406 are compared with the gravitational fields predicted by the forward modeling block 404.  If the difference between the gravitational field measurements and predicted gravitational fields are less than a threshold (decision block 410), the current formation density model is accepted.  Otherwise, the formation density model is adjusted and the adjusted model is input to the forward modeling block 404. inverting the gravitational field measurements to determine a formation property comprises inverting at least one of a gravitational potential, a gravitational acceleration, and a gravitational gradient to determine density as a function of position).
One of ordinary skill in the art would be aware of both the Logan, Logan’3031 and San Martin references since all pertain to the field of downhole systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Logan to implement the data densities feature as disclosed by San Martin to gain the functionality of allowing for accurate estimation of boundaries that indicate geologic layers, as well as the ability to distinguish data peaks indicating geologic layers from peaks resulting from measurement errors.

Regarding claim 14, Logan in view of Logan’3031 discloses the system wherein:
determining the configuration setting of the system further receiving a wireless signal comprising a formation measurement (par[0189] and fig 7:314, par[0214]: a first mode EM telemetry 46A and MP telemetry 46B are both active and available for transmission. The first mode may be a `concurrent shared` mode in which EM telemetry 46A is configured to transmit the most recent measurements from direction and inclination system 62, together with measurements from one or more of the remaining sensors. When a sensor reading is taken, the method goes to block 314 and receives the sensor reading),
determining whether the configuration setting indicates the trigger event has occurred further comprises determining whether the formation measurement satisfies a threshold measurement (par[0035], [0140], [0192] and fig 7:316, par[0214]: Control system 42 may, in response to certain sensor readings disable or suspend operation of one or more telemetry systems.  For example the system may include a sensor connected to measure current of an EM signal.  If the current exceeds a threshold then the EM system may be shut down or placed in a non-transmitting mode.).
Logan in view of Logan’3031 does not explicitly disclose the system wherein responsive to determining the formation measurement satisfies the threshold measurement, transmitting the downlink message to the downhole processor to cause the downhole processor to transmit wireless signals with modified data densities.
San Martin discloses the system wherein responsive to determining the formation measurement satisfies the threshold measurement, transmitting the downlink message to the downhole processor to cause the downhole processor to transmit wireless signals with modified data densities (par[0062]: At decision block 410, the gravitational field measurements as a function of position obtained at block 406 are compared with the gravitational fields predicted by the forward modeling block 404.  If the difference between the gravitational field measurements and predicted gravitational fields are less than a threshold (decision block 410), the current formation density model is accepted.  Otherwise, the formation density model is adjusted and the adjusted model is input to the forward modeling block 404. inverting the gravitational field measurements to determine a formation property comprises inverting at least one of a gravitational potential, a gravitational acceleration, and a gravitational gradient to determine density as a function of position).
One of ordinary skill in the art would be aware of both the Logan, Logan’3031 and San Martin references since all pertain to the field of downhole systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Logan to implement the data densities feature as disclosed by San Martin to gain the functionality of allowing for accurate estimation of boundaries that indicate geologic layers, as well as the ability to distinguish data peaks indicating geologic layers from peaks resulting from measurement errors.

4.	Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Logan in view of Logan’3031, and further in view of Dyatlov (US2013/0066560A1).
Regarding claim 5, Logan in view of Logan’3031 does not explicitly disclose the system wherein: determining the configuration setting of the system further comprises receiving a wireless signal comprising a downhole device orientation measurement, determining whether the configuration setting indicates the trigger event has occurred further comprises determining whether the downhole device orientation measurement satisfies a threshold orientation measurement, and responsive to determining the downhole device orientation measurement satisfies the threshold orientation measurement, transmitting the downlink message to the downhole processor to cause the downhole processor to transmit wireless signals with modified data densities.
Dyatlov discloses the system wherein:
determining the configuration setting of the system further comprises receiving a wireless signal comprising a downhole device orientation measurement,
determining whether the configuration setting indicates the trigger event has occurred further comprises determining whether the downhole device orientation measurement satisfies a threshold orientation measurement (fig 7-9, par[0025], [0038], [0092]: The calculation of the depths and locations/positions of the sensors 26 are technically equivalent to orientation), and
responsive to determining the downhole device orientation measurement satisfies the threshold orientation measurement, transmitting the downlink message to the downhole processor to cause the downhole processor to transmit wireless signals with modified data densities (par[0038]: The method 40 and algorithms described in conjunction with the method 30 are used to, given borehole gravity data g.sup..epsilon..sub.j, estimate the approximate locations z.sub.k.sup.b of geological boundaries z.sub.k.  In one embodiment, a geological boundary is estimated to be located at a location at which the true density .rho.  jumps from a first value to a second value.  A "jump" may be defined as a change in density between two adjacent sensor locations that meets or exceeds a selected threshold.  An example of such a jump is a change of density of about 0.2 g/cc ).
One of ordinary skill in the art would be aware of both the Logan, Logan’3031 and Dyatlov references since all pertain to the field of downhole systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Logan to implement the data densities feature as disclosed by Dyatlov to gain the functionality of providing data as a function of position to determine a formation property and tracking movement of the downhole system.

Regarding claim 15, Logan in view of Logan’3031 does not explicitly disclose the method wherein: determining the configuration setting of the system further comprises receiving a wireless signal comprising a downhole device orientation measurement, determining whether the configuration setting indicates the trigger event has occurred further comprises determining whether the downhole device orientation measurement satisfies a threshold orientation measurement, and responsive to determining the downhole device orientation measurement satisfies the threshold orientation measurement, transmitting the downlink message to the downhole processor to cause the downhole processor to transmit wireless signals with modified data densities.
Dyatlov discloses the system wherein:
determining the configuration setting of the system further comprises receiving a wireless signal comprising a downhole device orientation measurement,
determining whether the configuration setting indicates the trigger event has occurred further comprises determining whether the downhole device orientation measurement satisfies a threshold orientation measurement (fig 7-9, par[0025], [0038], [0092]: The calculation of the depths and locations/positions of the sensors 26 are technically equivalent to orientation), and
responsive to determining the downhole device orientation measurement satisfies the threshold orientation measurement, transmitting the downlink message to the downhole processor to cause the downhole processor to transmit wireless signals with modified data densities (par[0038]: The method 40 and algorithms described in conjunction with the method 30 are used to, given borehole gravity data g.sup..epsilon..sub.j, estimate the approximate locations z.sub.k.sup.b of geological boundaries z.sub.k.  In one embodiment, a geological boundary is estimated to be located at a location at which the true density .rho.  jumps from a first value to a second value.  A "jump" may be defined as a change in density between two adjacent sensor locations that meets or exceeds a selected threshold.  An example of such a jump is a change of density of about 0.2 g/cc ).
One of ordinary skill in the art would be aware of both the Logan, Logan’3031 and Dyatlov references since all pertain to the field of downhole systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Logan to implement the data densities feature as disclosed by Dyatlov to gain the functionality of providing data as a function of position to determine a formation property and tracking movement of the downhole system.

5.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Logan in view of Logan’3031, and further in view of Stolpman (US2013/0093597A1).
Regarding claim 9, Logan in view of Logan’3031 does not explicitly disclose the system wherein the aspect of the downhole device comprises an error checking mechanism, wherein the error checking mechanism is enabled or disabled to optimize telemetry bandwidth of the downhole processor when transmitting wireless signals.
Stolpman discloses the system wherein the aspect of the downhole device comprises an error checking mechanism, wherein the error checking mechanism is enabled or disabled to optimize telemetry bandwidth of the downhole processor when transmitting wireless signals (par[0038]: A method embodiment operates to communicate through a rock formation by calculating at least one optimization metric relating to a predetermined optimization criterion, using the optimization metric to select one of a plurality of initial state indicators available to a transmitter, and scrambling digital data using the selected initial state indicator (which may enable the receiver to perform an error-detection check)).
One of ordinary skill in the art would be aware of both the Logan, Logan’3031 and Stolpman references since all pertain to the field of downhole systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Logan to implement the error checking feature as disclosed by Stolpman to gain the functionality of detecting corrupted data and reducing the transmission errors in the messages by being easy to view single bit errors and multiple burst errors and being a simple code that be produced and implemented in any form of applications.

6.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Logan in view of Logan’3031, and further in view of Tubel et al. (US2019/0145243A1) hereafter Tubel.
Regarding claim 10, Logan in view of Logan’3031 does not explicitly disclose the system wherein the aspect of the downhole device comprises a short hop setting of a transceiver in the downhole device.
Tubel discloses the system wherein the aspect of the downhole device comprises a short hop setting of a transceiver in the downhole device (fig 3:12, par[0012], [0016]: one or more wireless power receivers 13 operatively in communication with the downhole parameter sensor packages 11 and casing module wireless data short hop transceivers 12).
One of ordinary skill in the art would be aware of both the Logan, Logan’3031 and Tubel references since all pertain to the field of downhole systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Logan to implement the error checking feature as disclosed by Tubel to gain the functionality of providing an optimization of a downhole bi-directional data communication by being able to communicate in real time wirelessly between the downhole and surface that will allow for the production, casing and cement to be monitored in real time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165.  The examiner can normally be reached on (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685